Putnam, J.:
Here was a life estate with active control in Mrs. Wickham, “ and then to her child or children,” with a gift in substitution “ if she leaves no child or children.” The children’s names are not given.
The testator died April, 1877, leaving Mary J. Wickham, the fife tenant, and her brother, Jesse Elston. Mary J. *802Wickham then had six children, including Hattie Hunt, this plaintiff, and a son, William E. Wickham, husband of Mary Jane Wickham, and father of defendants Emma Ford and Charles L. Wickham. Her other four children survived the testator but died in infancy.
Abraham Wickham, the son-in-law of the testator, died in February, 1894.
The life tenant’s son, William E. Wickham, died November 15, 1916 (predeceasing his mother, the life tenant), leaving a will which purported to give his residuary estate to his wife and children (the defendants above named) in equal shares.
Mary. J. Wickham, the life tenant, died April 23, 1919, leaving her daughter Hattie Hunt, plaintiff, and her grandchildren, Emma Ford and Charles L. .Wickham, and the defendant Mary Jane Wickham.
The primary question is whether William E. Wickham had a vested remainder in one-half of this property, which he could devise by will. Or, in other words, did the remainders to Mary Wickham’s “ child or children ” become vested in them on the death of the testator? If so, were such remainders to the “ child or children ” of Mary J. Wickham subject to be divested by their death or deaths before that of the life tenant?
According to appellants’ contention, these interests immediately vested in the infant grandchildren of the testator. There is neither a clause of survivorship among the children, nor a limitation to such as shall attain the age of twenty-one. Hence on appellants’ theory, when these four infants respectively died, their interests passed to their mother, for her life, with a reversion to the surviving brother and sister. (1 R. S. 752, § 6; Real Prop. Law [Gen. Laws, chap. 46; Laws of 1896, chap. 547], § 285; Decedent Estate Law [Consol. Laws, chap. 13; Laws of 1909, chap. 18], § 85.) Such a vesting of these fractional interests of the minor children cannot be deemed the testator’s intent. (Hedges v. Harpur, 3 De Gex & Jones, 129, 142.)
On the other hand, the provision as to leaving children is held not only to call for the birth of such children, but requires that they should outlive the life tenant. Hence such as die before the life tenant’s death have no descendible or devisable interest. (Thicknesse v. Liege, 3 Brown Parl. Cas. *803365; Fearne’s Posthumous Works, 250, 253; Purdy v. Hayt, 92 N. Y. 446.) The further contention that the words “ child or children ” may be read to include grandchildren, is refuted by a long line of authorities. (Matter of Pulis, 220 N. Y. 196.)
The will must, therefore, be construed to give this estate to plaintiff, as only surviving child of the life tenant, as such interests vested only upon the death of Mary Jane Wickham, so that plaintiff is now entitled to the sole and exclusive ownership thereof.
The judgment should, therefore, be affirmed, with costs of this appeal payable out of the estate.
Rich, Kelly and Jaycox, JJ., concur; Blackmar, P. J., reads for reversal.